         Case 1:16-cr-00167-LAP Document 354 Filed 11/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                No. 16-CR-167 (LAP)
-against-
                                               No. 19-CV-4112 (LAP)
TYRONE MOORE,
                                                        ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Government’s supplemental opposition to Mr. Moore’s 28

U.S.C. § 2255 petition [dkt. no. 353 in 16-CR-167] shall be

mailed to Mr. Moore with service noted on the docket.             Mr.

Moore’s deadline to file a reply shall be extended to within

thirty days of that service.         The Clerk of the Court shall mail

a copy of this order to Mr. Moore.

SO ORDERED.

Dated:       November 25, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
